Citation Nr: 0904164	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychological disorder.

2.  Entitlement to service connection for a psychological 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's brother




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from September 2001 to March 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The veteran testified at a video hearing before the 
undersigned in December 2008.  A transcript of the hearing is 
associated with the claims file and has been reviewed.


FINDINGS OF FACT

1.  A January 2005 rating decision denied the veteran's claim 
for entitlement to service connection for a psychological 
disorder.  The veteran was notified of his appellate rights, 
but did not appeal the decision.

2.  Evidence associated with the claims file after the last 
final denial in January 2005 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
veteran's claim.

3.  The competent evidence demonstrates that the veteran has 
a personality disorder and there is no competent evidence 
indicating that he developed a superimposed psychiatric 
disability during service that aggravated his personality 
disorder.




CONCLUSIONS OF LAW

1.  The January 2005 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a 
psychological disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  A psychological disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in February 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein.  This letter also 
requested that the veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The February 2007 letter 
provided this notice to the veteran.  

The Board observes that the February 2007 letter was sent to 
the veteran prior to the May 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
February 2007 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and 
Dingess, supra. 

With respect to the veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the February 2007 letter provided this notice to the 
veteran.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records, and a VA examination 
report, are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension (C&P) examination in October 2007 in accordance 
with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I.  New and Material 

The Board notes that the veteran's current claim is one of 
entitlement to service connection for a psychological 
disorder.  This claim is based upon the same factual basis as 
his original claim of entitlement to service connection for a 
psychological disorder, which was denied in the March 2003 
rating decision and again in the January 2005 rating 
decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2007), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as 
issued in a January 2005 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records from August 2001 through March 2003 and 
notifications of cancellation of VA medical examinations.

The veteran's initial claim of entitlement to service 
connection for a psychological disorder was denied by RO 
rating decision dated in March 2003.  This rating decision 
indicates that the basis for the RO's denial is the lack of 
medical evidence establishing the diagnosis of a mental 
condition related to military service.  The veteran did not 
timely appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  The 
veteran filed a request to reopen this previously disallowed 
claim, and in the January 2005 rating decision, the RO denied 
the veteran's request to reopen his claim for a psychological 
disorder because the veteran failed to provide new and 
material evidence.  The veteran did not timely appeal the 
RO's decision in January 2005; therefore, it became final.  
Id.

The veteran filed another request to reopen this claim in 
February 2007.  The RO granted his request to reopen the 
claim, but denied the claim on the merits by a rating 
decision dated in May 2007 on the basis of a lack of medical 
evidence indicating that the veteran has a current diagnosis 
of a psychological disorder.  Following the RO's denial in 
May 2007, additional evidence was associated with the claims 
file, including a C&P mental disorders examination, and a VA 
psychiatric evaluation and statements in support of the 
veteran's claim from a friend and the veteran's brother.   

The Board finds that the C&P mental disorders examination and 
the VA psychiatric evaluation are both new and material 
evidence because the examiners provide assessments, 
previously unavailable, as to the veteran's claimed 
psychological disorder.  In addition the C&P mental disorders 
examination provides a nexus opinion.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the 
credibility of the evidence submitted, the evidence discussed 
above is considered new and material.  See Justus, supra.  
After careful consideration, the Board concludes that this 
newly received evidence relates to an unestablished fact 
necessary to substantiate the veteran's claim; thus, it is 
material.  Such evidence clearly relates to the reasons for 
the previous denial in January 2005.  As such, the Board 
concludes that the veteran's request to reopen the previously 
disallowed claim of entitlement to service connection for a 
psychological disorder should be granted.  38 C.F.R. § 
3.156(a) (2008).

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The veteran contends that he has a psychological disorder 
that is the result of stress experienced during his active 
military service.  He further contends that he had no 
psychological issues prior to service.  

The veteran was afforded a C&P mental disorders examination 
following the RO denial in May 2007 after stating that he had 
not received notices to report for the VA examinations on the 
two previous rating denials for a psychological disorder.  In 
the October 2007 C&P mental disorders examination, the 
examiner diagnosed the veteran on Axis I with major 
depressive disorder, single episode, moderate.  The examiner 
further diagnosed the veteran on Axis II with a personality 
disorder not otherwise specified, with schizoid, avoidant, 
negativistic, and self-defeating features and depressive 
traits.  The VA examiner states that the medical record makes 
it apparent that the veteran's psychological and emotional 
problems extend well back into childhood and that the veteran 
had, throughout his life had difficulty controlling his own 
emotions and interacting with people.  The examiner further 
states that the veteran's current psychological and emotional 
problems are also the result of his personality disorder.  

The Board notes that the C&P examiner reviewed a March 2007 
psychiatric evaluation of the veteran, in which the veteran 
was diagnosed on Axis I with alcohol abuse, in early full 
remission, nicotine dependence, and major depressive 
disorder, single chronic episode without psychotic features.  
The October 2007 C&P examiner addressed the veteran's past 
and present substance abuse and states that the veteran's 
level of substance abuse does not appear to be problematic, 
although he states that the veteran should seek treatment.  
The March 2007 examiner stated that, with regard to the major 
depressive episode, the veteran had experienced this while in 
service following an incident regarding an accidental weapon 
discharge incident.  About two months following the incident, 
the veteran experienced a major depressive episode which, 
according to the examiner, waxed and waned, but never 
remitted.  The C&P examiner noted that the veteran did, at 
the time of the October 2007 examination, display significant 
symptoms of depression and anxiety, and further noted that 
the veteran had experienced a single episode of major 
depressive disorder while in service, however, the examiner 
maintained that the veteran's primary underlying problem is 
his problematic personality structure.  The Board notes that 
the March 2007 evaluation did not provide an Axis II 
diagnosis.

Finally, the October 2007 report notes that the veteran has 
had trouble maintaining employment because he feels very 
uncomfortable with himself and with others.  Although it is 
noted that the veteran had consistently maintained employment 
at the same company for over a year at the time of the 
examination.  Overall, the examiner states that the veteran 
has no trouble maintaining his daily activities such as 
managing his own financial affairs and that while the veteran 
does have some significant personality deficiencies as well 
as significant problems with depression and anxiety, with 
treatment he'll be able to remediate many of these 
deficiencies.

Given the origins of the veteran's personality disorder, the 
Board considered whether service connection is warranted 
either for incurrence during or aggravation by service.  
Unfortunately for the veteran, a personality disorder is not 
an injury or disease and, therefore, generally may not be 
service connected as a matter of law. 38 C.F.R. §§ 3.303(c), 
4.9 (2008).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

There is, however, a limited exception to this rule, and the 
Board also considered whether this exception applies to the 
veteran's personality disorder.  Service connection for a 
personality disorder may be granted where a superimposed 
injury or disease occurs during, or as a result of, active 
service.  VAOPGCPREC 82-90 (July 18, 1990).  For service 
connection to be warranted, the evidence would have to show 
that a superimposed injury or disease during service 
aggravated the veteran's personality disorder.  
Unfortunately, as discussed in more detail below, there is 
nothing in the veteran's service treatment records that 
indicates he was diagnosed with a superimposed psychiatric 
disability during service.  Thus, service connection for 
aggravation of his personality disorder by a superimposed 
disability is not warranted by the competent evidence of 
record.

With regard to the veteran's service treatment records, the 
Board notes that the veteran underwent a mental status 
evaluation while on active duty in which he was diagnosed 
with an adjustment disorder with depressed and anxious mood.  
The examiner noted in the report that the veteran had a 
childhood history of conduct disorders and attention deficit 
hyperactivity disorder.  The examiner supported a 
recommendation from command that the veteran be separated 
from service because his adjustment disorder represented a 
failure to adapt to the reasonable demands of military 
service.  The Board notes that the veteran's entrance 
examination did not list any psychological disorders.  

Additionally, the Board notes that the October 2007 C&P 
examiner opined, with regard to nexus, that the veteran's 
current psychological and emotional difficulties are not 
related to the adjustment disorder the veteran experienced 
while in service.  The examiner further stated that the 
veteran's military experiences were not what caused the 
veteran's adjustment disorder, but rather, the veteran's 
deficient personality structure is what led to the adjustment 
disorder.  The examiner further explains that the veteran's 
deficient ability to cope, manage his emotions and conform 
his behavior to social expectations did not allow him to cope 
with the stressors imposed by Army life.

The Board acknowledges that the veteran's contentions that he 
is suffering from a psychological disorder and not a 
personality disorder, however, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Board notes that the veteran 
submitted statements in support of his claim by his brother 
and by a friend.  The statements corroborate the veteran's 
claims.  However, only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Thus, the veteran's statements as well as those of his 
brother and friend are afforded no probative value with 
respect to the medical question of whether the veteran has a 
current disability of a psychological disorder.  

In sum, the Board finds a preponderance of the evidence is 
against the veteran's claim of entitlement to a psychological 
disorder. In this regard, the medical evidence reflects that 
although the veteran displayed some unusual 
behavior/reactions during service, these were attributable to 
a personality disorder and not an acquired psychiatric 
disorder.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a 
psychological disorder is reopened, and to this extent the 
claim is granted.

2.  Entitlement to service connection for a psychological 
disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


